is reasonably susceptible to more than one interpretation" (internal
                         quotations omitted)). Further, to the extent that the transcript attached
                         to the divorce decree was inconsistent with the unambiguous terms of the
                         decree, the district court properly declined to consider the transcript to
                         interpret the provision. 1 See Kishner v. Kishner, 93 Nev. 220, 225, 562
                         P.2d 493, 496 (1977) (noting that the district court may not construe a
                         decree that is not ambiguous). Accordingly, we
                                     ORDER the judgment of the district court AFFIRMED.




                                                                                                   J.



                                                                          ett.AA.
                                                                     Parraguirre


                                                                          C641.                    J.
                                                                     Cherry


                         cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
                              Lansford W. Levitt, Settlement Judge
                              Mills & Mills
                              Renee Schmidt
                              Eighth District Court Clerk

                                'We decline to consider appellant's argument that the transcript was
                         incorporated into the divorce decree pursuant to NRS 123.080, as
                         appellant failed to raise that argument before the district court. See State
                         Bd. of Equalization v. Barta, 124 Nev. 612, 621, 188 P.3d 1092, 1098
                         (2008) (providing that "this court generally will not consider arguments
                         that a party raises for the first time on appeal").

SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A


              :WitZMICIENASS                                               MIMMIRM